Opinion issued April 20, 2017




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00447-CR
                            ———————————
                CHANDRE LACHELLE DAVISON, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 208th District Court
                            Harris County, Texas
                        Trial Court Case No. 1486856


                          MEMORANDUM OPINION

      Appellant, Chandre Lachelle Davison, was accused of murdering her two-

year-old daughter. She was indicted in three separate causes on three counts with

distinct allegations of felony murder. Davison ultimately agreed to plead guilty in

exchange for the State dismissing two counts and reducing the other charge, in trial

court cause number 1486856, from felony murder to injury to a child. The trial court
assessed punishment at 25 years’ incarceration. We dismiss the appeal for lack of

jurisdiction.

       The trial court’s certification of Davison’s right to appeal noted that this was

a plea bargain with no right to appeal and that she had waived the right to appeal.

We ordered the trial court to make findings about Davison’s right to appeal and, if

necessary, to complete a corrected certification.

       A supplemental clerk’s record was filed containing the trial court’s findings

of fact and conclusions of law. The trial court found that, because the State agreed

to reduce the charge and dismiss two pending counts of felony murder against

Davison, her agreement to plead guilty was part of an agreed charge bargain and she

has no right to appeal absent the trial court’s written permission. The trial court also

found that Davison, as part of her plea bargain, expressly and knowingly waived her

right to appeal. The State has filed a motion to dismiss, contending that Davison

does not have the right to appeal.

       In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. art. 44.02; TEX. R. APP. P. 25.2(a)(2).

An appeal must be dismissed if a certification showing that the defendant has the

right of appeal has not been made part of the record. TEX. R. APP. P. 25.2(d).

       Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the
                                            2
defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record supports

the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.

App. 2005). Because appellant has no right of appeal, we must dismiss this appeal.

See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).

      Accordingly, we grant the State’s motion and dismiss the appeal for want of

jurisdiction. We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Higley, and Massengale.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3